      4:20-cv-03010-JMG-CRZ Doc # 20 Filed: 05/18/20 Page 1 of 3 - Page ID # 71



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

    ERIC PEKNEY,

                         Plaintiff,                                4:20-CV-3010

    vs.
                                                        MEMORANDUM AND ORDER
    THE FORT, INC.,

                         Defendant.


          This matter is before the Court on the defendant's objection (filing 19) to
the magistrate judge's findings and recommendation (filing 18) that the
plaintiff's motion to remand (filing 7) be granted. The Court will overrule the
objection, adopt the findings and recommendation, grant the plaintiff's motion,
and remand this case to state court.
          The question is whether the Court should exercise its discretion to retain
jurisdiction over the plaintiff's remaining state-law claim, the plaintiff having
dismissed any federal claim to the extent one was asserted in the first place.1
The Court may continue to exercise supplemental jurisdiction over the state-
law claim. See 28 U.S.C. § 1367(a) and (c)(3); Carlsbad Tech., Inc. v. HIF Bio,
Inc., 556 U.S. 635, 639-40 (2009). But the Court can also remand that claim to
state court. See § 1367(c)(3); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357
(1988). The Court has "broad discretion in determining whether to exercise
supplemental jurisdiction[,]" Crest Const. II, Inv. v. Doe, 660 F.3d 346, 359 (8th
Cir. 2011), and, in fact, where "resolution of the remaining claims depends
solely on a determination of state law, the Court should decline to exercise

1   The plaintiff contends that any federal claim was inadvertently included only in the caption
of its initial complaint, but that is neither here nor there.
  4:20-cv-03010-JMG-CRZ Doc # 20 Filed: 05/18/20 Page 2 of 3 - Page ID # 72



jurisdiction." Glorvigen v. Cirrus Design Corp., 581 F.3d 737, 749 (8th Cir.
2009) (emphasis supplied) (quotation and citations omitted).
      That determination, the Court must consider factors such as judicial
economy, convenience, fairness, and comity. Id.; see Wilson v. Miller, 821 F.3d
963, 970 (8th Cir. 2016). But "[i]n the usual case in which all federal-law claims
are eliminated before trial, the balance of factors to be considered under the
pendent jurisdiction doctrine will point toward declining to exercise
jurisdiction over the remaining state-law claims." Wilson, 821 F.3d at 971;
Williams v. Hobbs, 658 F.3d 842, 853 (8th Cir. 2011) (quotation and citations
omitted). The Court finds no factor that distinguishes this case from the usual
case. See Wilson, 821 F.3d at 971.
      The defendant's arguments to the contrary are unpersuasive. To begin
with, the Court is not persuaded that forum-shopping is at issue here: there's
no indication that plaintiff's counsel is being anything other than candid about
his "federal claim" being inadvertent. Nor has the plaintiff waived the right to
seek a remand: while a procedural defect in removal, such as untimeliness,
may be waived, Koehnen v. Herald Fire Ins. Co., 89 F.3d 525, 528 (8th Cir.
1996), the plaintiff is not asserting a procedural defect here. Rather, the
plaintiff's motion to remand is simply a vehicle to ask the Court to exercise its
discretion not to retain a state-law claim. Finally, the defendant also suggests
that if the Court declines jurisdiction, it must dismiss the state-law claim
instead of remanding it. Filing 19 at 5-6. That's incorrect: the Court may
remand a removed claim after declining pendent jurisdiction, and in fact a
remand is often preferable. See Cohill, 484 U.S. at 351-55.
      In sum, the defendant points to no factor that distinguishes this case
from the usual case. Accordingly, the plaintiff's claim properly belongs in state
court. See Zubrod v. Hoch, 907 F.3d 568, 581 (8th Cir. 2018).



                                      -2-
4:20-cv-03010-JMG-CRZ Doc # 20 Filed: 05/18/20 Page 3 of 3 - Page ID # 73




   IT IS ORDERED:


   1.    The defendant's objection (filing 19) is overruled.


   2.    The magistrate judge's findings and recommendation (filing
         18) are adopted.


   3.    The plaintiff's motion to remand (filing 7) is granted.


   4.    This case is remanded to the District Court for Lancaster
         County, Nebraska.


   5.    A separate judgment will be entered.


   Dated this 18th day of May, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
